Citation Nr: 0942320	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative bone 
disease from exposure to insecticide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The Veteran had active service from September 1955 to March 
1976 .

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

This appeal was subject to a prior remand by the Board in 
December 2007 for additional development.  The evidentiary 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's degenerative bone disease did not result from 
exposure to insecticides, was not incurred in service, and is 
not related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative bone 
disease from exposure to insecticides was not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In October 2003 and April 2004, the agency of original 
jurisdiction (AOJ) provided the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

In March 2006 and December 2007, the Veteran was provided a  
notice of disability rating regulation and effective date 
pursuant to Dingess.  Although the notice letter postdated 
the initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, for 
the reasons detailed below, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, any deficiency regarding the notice mandated by 
Dingess/Hartman has been rendered moot.

It is also the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R.§ 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that his current degenerative bone 
disease is the result of exposure to insecticide (DDT) during 
his active service in Ocean City, New Jersey. He testified 
that insecticide (DDT) and diesel fuel were mixed and heated, 
and that he used a "mosquito spray machine" to spray every 
day during mosquito season for seven years.  See Decision 
Review Officer hearing, dated September 2005.

The Veteran's service medical records include a revised 
diagnosis of synovitis, acute, right knee, etiology unknown 
(presumptive rheumatoid arthritis) in November 1960.

In November 2004, a Major USAF (RET) submitted a statement, 
confirming that the Veteran mixed DDT and diesel solution, 
and pulled a fog sprayer unit at Palermo AFS, Ocean City, New 
Jersey, from 1958 to 1962.  The Veteran performed this duty 
without any protective clothing, mask, or gloves.  See Major 
USAF (RET) letter, dated November 2004.

According to the Veteran's post service medical records, he 
complained of and was treated for degenerative joint disease, 
osteoarthritis and rheumatoid arthritis, the record is absent 
of any opinion linking it to insecticide exposure during 
service.  As early as June 1976, the Veteran underwent a VA 
examination where it revealed he "sustained an injury to the 
right knee in 1959 but did not have surgery until 1969.  He 
was told that he had rheumatoid arthritis in service, 
involving both knees, left wrist, and right hip."  See VA 
examination, dated June 1976.  While the Veteran complained 
of and was treated for degenerative joint disease after 
service, there is no opinion linking the Veteran's condition 
to insecticide exposure.

As stated above, the Board remanded this matter in December 
2007 to obtain additional medical evidence and to afford the 
Veteran a VA examination.  In December 2008, the Veteran 
underwent a VA examination which confirmed a diagnosis of 
severe degenerative joint disease and osteoarthritis.  The VA 
examination revealed the Veteran's range of motion was 5 to 
100 degree flexion and is not able to extend to 0 degrees.  
There was increased pain with repetitive motion but no 
obvious change in weakness or stability.  The VA examiner 
noted the Veteran's previous x-rays revealed "marked 
narrowing of the medial joint space with significant 
osteoarthritis of the right knee."  The Veteran's exhibited 
Heberden's nodes in his hands but no synovial swelling in 
both his hands and wrists.  See VA examination, dated 
December 2008.

The VA examiner opined that the Veteran's "[o]steoarthritis 
[is] likely related to age and use over time.  Review of the 
medical literature does not indicate a recognized association 
between [DDT] exposure and generalized osteoarthritis.  
Further rheumatologic notes do not indicate suspicion of such 
a relationship either."  Id. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's current degenerative 
bone disease is not related to his active service, and 
service connection is not established.  

Although the Veteran contended that his current degenerative 
joint disease and osteoarthritis is connected to his service 
and may attest to symptoms he has experienced, he is not 
competent to opine on the diagnosis or etiology of his 
condition.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As a lay person, the Veteran simply does not have 
the necessary medical training and/or expertise to make a 
diagnosis or determine the cause of his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Furthermore, although the Veteran's history of in-service 
exposure to insecticides is corroborated by a witness, the 
histories are not sufficiently probative to warrant a grant 
of service connection.  Id.  Consequently, while the Veteran 
and his witness are competent to report that their duties 
during service of mixing and spraying insecticides and the 
existence of symptoms of arthritis, they are not competent to 
report a chronic disorder resulted form the alleged injury.  
Here, the objective medical evidence does not establish that 
the Veteran's current disability is related to service.

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus opinion, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for degenerative bone 
disease from exposure to insecticide is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


